UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D. C. 20549 FORM N-CSRS Investment Company Act file number:811-05385 DWS Value Series, Inc. (Exact Name of Registrant as Specified in Charter) 345 Park Avenue New York, NY 10154-0004 (Address of Principal Executive Offices) (Zip Code) Registrant’s Telephone Number, including Area Code: (212) 250-3220 Paul Schubert 60 Wall Street New York, NY 10005 (Name and Address of Agent for Service) Date of fiscal year end: 11/30 Date of reporting period: 5/31/2014 ITEM 1. REPORT TO STOCKHOLDERS May 31, 2014 Semiannual Report to Shareholders DWS Equity Dividend Fund (On August 11, 2014, DWS Equity Dividend Fund will be renamed Deutsche Equity Dividend Fund.) Contents 3 Letter to Shareholders 4 Performance Summary 8 Portfolio Manager 9 Portfolio Summary 11 Investment Portfolio 15 Statement of Assets and Liabilities 17 Statement of Operations 18 Statement of Changes in Net Assets 19 Financial Highlights 25 Notes to Financial Statements 37 Information About Your Fund's Expenses 39 Advisory Agreement Board Considerations and Fee Evaluation 44 Account Management Resources 46 Privacy Statement This report must be preceded or accompanied by a prospectus. To obtain a summary prospectus, if available, or prospectus for any of our funds, refer to the Account Management Resources information provided in the back of this booklet. We advise you to consider the fund's objectives, risks, charges and expenses carefully before investing. The summary prospectus and prospectus contain this and other important information about the fund. Please read the prospectus carefully before you invest. The fund will be managed on the premise that stocks with lower CROCI® Economic P/E Ratios may outperform stocks with higher CROCI® Economic P/E Ratios over time. This premise may not always be correct and prospective investors should evaluate this assumption prior to investing in the fund. Investing in derivatives entails special risks relating to liquidity, leverage and credit that may reduce returns and/or increase volatility. Dividends are not guaranteed. If the dividend-paying stocks held by the fund reduce or stop paying dividends, the fund’s ability to generate income may be adversely affected. Preferred stocks, a type of dividend-paying stock, present certain additional risks. The fund may lend securities to approved institutions. Stocks may decline in value. See the prospectus for details. Deutsche Asset & Wealth Management represents the asset management and wealth management activities conducted by Deutsche Bank AG or any of its subsidiaries, including the Advisor and DWS Investments Distributors, Inc. NOT FDIC/NCUA INSURED NO BANK GUARANTEE MAY LOSE VALUE  NOT A DEPOSIT NOT INSURED BY ANY FEDERAL GOVERNMENT AGENCY Letter to Shareholders Dear Shareholder: The economic recovery appears to be gaining traction here in the United States and across much of the globe. Still, the data we see on television and the Internet provide a mixed message. Corporate profit growth may be decelerating, but manufacturing and the housing market are strengthening. Employment numbers are not as strong as one would expect, yet consumer confidence is resilient. All in all, economic growth has been sufficient for the Federal Reserve to taper its bond-buying program. What lies ahead? Randy Brown, co-chief investment officer for Deutsche Asset & Wealth Management, suggests that "despite the slowdown in some emerging economies, global growth is likely to remain solid." And "as a result of stable economic growth and continued tapering, we expect the yields of long U.S. Treasuries to increase eventually." Does this view suggest the need for a change in strategy? The answer will depend on your current asset allocation as well as whether a change has occurred in your personal circumstances, objectives or investment time horizon. A trusted financial advisor who fully understands your specific situation and goals can be the best resource when weighing any major decisions. In any case, we believe that some measure of diversification across a variety of securities and asset classes makes sense. Although it doesn't insure against loss or guarantee a profit, diversification can help your portfolio weather short-term market fluctuations. And that is a helpful strategy in any environment. Best regards, Brian Binder President, DWS Funds Performance Summary May 31, 2014 (Unaudited) Class A 6-Month‡ 1-Year 5-Year 10-Year Average Annual Total Returns as of 5/31/14 Unadjusted for Sales Charge 7.12% 17.25% 14.18% 4.60% Adjusted for the Maximum Sales Charge (max 5.75% load) 0.96% 10.51% 12.83% 3.98% S&P 500® Index† 7.62% 20.45% 18.40% 7.77% CROCI® US Dividends Index†† 6.36% 18.78% N/A N/A Average Annual Total Returns as of 3/31/14 (most recent calendar quarter end) Unadjusted for Sales Charge 17.80% 18.65% 4.26% Adjusted for the Maximum Sales Charge (max 5.75% load) 11.03% 17.25% 3.64% S&P 500® Index† 21.86% 21.16% 7.42% CROCI® US Dividends Index†† 22.37% N/A N/A Class B 6-Month‡ 1-Year 5-Year 10-Year Average Annual Total Returns as of 5/31/14 Unadjusted for Sales Charge 6.70% 16.31% 13.25% 3.75% Adjusted for the Maximum Sales Charge (max 4.00% CDSC) 2.70% 13.31% 13.13% 3.75% S&P 500® Index† 7.62% 20.45% 18.40% 7.77% CROCI® US Dividends Index†† 6.36% 18.78% N/A N/A Average Annual Total Returns as of 3/31/14 (most recent calendar quarter end) Unadjusted for Sales Charge 16.84% 17.68% 3.41% Adjusted for the Maximum Sales Charge (max 4.00% CDSC) 13.84% 17.58% 3.41% S&P 500® Index† 21.86% 21.16% 7.42% CROCI® US Dividends Index†† 22.37% N/A N/A Class C 6-Month‡ 1-Year 5-Year 10-Year Average Annual Total Returns as of 5/31/14 Unadjusted for Sales Charge 6.71% 16.31% 13.31% 3.81% Adjusted for the Maximum Sales Charge (max 1.00% CDSC) 5.71% 16.31% 13.31% 3.81% S&P 500® Index† 7.62% 20.45% 18.40% 7.77% CROCI® US Dividends Index†† 6.36% 18.78% N/A N/A Average Annual Total Returns as of 3/31/14 (most recent calendar quarter end) Unadjusted for Sales Charge 16.87% 17.75% 3.47% Adjusted for the Maximum Sales Charge (max 1.00% CDSC) 16.87% 17.75% 3.47% S&P 500® Index† 21.86% 21.16% 7.42% CROCI® US Dividends Index†† 22.37% N/A N/A Class R 6-Month‡ 1-Year 5-Year 10-Year Average Annual Total Returns as of 5/31/14 No Sales Charges 6.98% 16.94% 13.80% 4.31% S&P 500® Index† 7.62% 20.45% 18.40% 7.77% CROCI® US Dividends Index†† 6.36% 18.78% N/A N/A Average Annual Total Returns as of 3/31/14 (most recent calendar quarter end) No Sales Charges 17.55% 18.29% 3.96% S&P 500® Index† 21.86% 21.16% 7.42% CROCI® US Dividends Index†† 22.37% N/A N/A Class S 6-Month‡ 1-Year 5-Year Life of Class* Average Annual Total Returns as of 5/31/14 No Sales Charges 7.24% 17.52% 14.41% 3.45% S&P 500® Index† 7.62% 20.45% 18.40% 7.43% CROCI® US Dividends Index†† 6.36% 18.78% N/A N/A Average Annual Total Returns as of 3/31/14 (most recent calendar quarter end) No Sales Charges 18.08% 18.89% 3.25% S&P 500® Index† 21.86% 21.16% 7.21% CROCI® US Dividends Index†† 22.37% N/A N/A Institutional Class 6-Month‡ 1-Year 5-Year 10-Year Average Annual Total Returns as of 5/31/14 No Sales Charges 7.24% 17.52% 14.60% 4.95% S&P 500® Index† 7.62% 20.45% 18.40% 7.77% CROCI® US Dividends Index†† 6.36% 18.78% N/A N/A Average Annual Total Returns as of 3/31/14 (most recent calendar quarter end) No Sales Charges 18.12% 19.07% 4.60% S&P 500® Index† 21.86% 21.16% 7.42% CROCI® US Dividends Index†† 22.37% N/A N/A Performance in the Average Annual Total Returns table(s) above and the Growth of an Assumed $10,000 Investment line graph that follows is historical and does not guarantee future results. Investment return and principal fluctuate, so your shares may be worth more or less when redeemed. Current performance may differ from performance data shown. Please visit dws-investments.com for the Fund's most recent month-end performance. Fund performance includes reinvestment of all distributions. Unadjusted returns do not reflect sales charges and would have been lower if they had. The gross expense ratios of the Fund, as stated in the fee table of the prospectus dated April 1, 2014 are 1.18%, 2.14%, 1.96%, 1.53%, 0.95% and 0.86% for Class A, Class B, Class C, Class R, Class S and Institutional Class shares, respectively, and may differ from the expense ratios disclosed in the Financial Highlights tables in this report. Index returns do not reflect any fees or expenses and it is not possible to invest directly into an index. Performance figures do not reflect the deduction of taxes that a shareholder would pay on fund distributions or the redemption of fund shares. Prior to April 1, 2014, the Fund had a different investment management team that operated with a different investment strategy. Performance prior to April 1, 2014 would have been different if the Fund's current strategy had been in effect. Growth of an Assumed $10,000 Investment (Adjusted for Maximum Sales Charge) Yearly periods ended May 31 The Fund's growth of an assumed $10,000 investment is adjusted for the maximum sales charge of 5.75%. This results in a net initial investment of $9,425. The growth of $10,000 is cumulative. Performance of other share classes will vary based on the sales charges and the fee structure of those classes. * Class S shares commenced operations on February 28, 2005. The performance shown for the index is for the time period of February 28, 2005 through May 31, 2014 (through March 31, 2014 for the most recent calendar quarter end returns), which is based on the performance period of the life of Class S. † The Standard & Poor's 500 (S&P 500) Index is an unmanaged, capitalization-weighted index of 500 stocks. The index is designed to measure performance of the broad domestic economy through changes in the aggregate market value of 500 stocks representing all major industries. †† The CROCI® US Dividends Index reflects the total return of a basket of 40 stocks selected on a quarterly basis from the S&P 500 Index (excluding financial stocks) based on a proprietary methodology developed by the CROCI® Investment Strategy and Valuation Group which have above-average dividend yields while focusing on sustainable dividends. The index is sponsored by Deutsche Bank AG London, an affiliate of the Advisor. Performance information for the index is not calculated by an independent calculation agent. The index commenced on March 13, 2012. ‡ Total returns shown for periods less than one year are not annualized. Class A Class B Class C Class R Class S Institutional Class Net Asset Value 5/31/14 $ 11/30/13 $ Distribution Information as of 5/31/14 Income Dividends, Six Months $ Portfolio Manager Di Kumble, CFA, Managing Director Portfolio Manager of the fund. Began managing the fund in 2014. — Senior Portfolio Manager, Head of Tax Managed Equities: New York. — Joined Deutsche Asset & Wealth Management in 2003 with seven years of industry experience. Prior to joining, she served as a Portfolio Manager at Graham Capital Management. Previously, she worked as a Quantitative Strategist at ITG Inc. and Morgan Stanley. — PhD in Chemistry, Princeton University; CFA Charterholder. Portfolio Summary (Unaudited) Ten Largest Equity Holdings at May 31, 2014 (26.3% of Net Assets) 1. Apple, Inc. Designs, manufactures and markets personal computers and related computing and mobile communication devices 2.7% 2. AbbVie, Inc. Researches and develops pharmaceutical products 2.7% 3. Reynolds American, Inc. Manufactures tobacco and smokeless tobacco products 2.7% 4. Verizon Communications, Inc. Provider of advanced communication and information technology services 2.7% 5. ConocoPhillips Producer of petroleum and other natural gases 2.6% 6. Altria Group, Inc. Parent company operating in the tobacco and food industries 2.6% 7. Cisco Systems, Inc. Developer of computer network products 2.6% 8. Philip Morris International, Inc. Seller and distributor of tobacco products 2.6% 9. Quest Diagnostics, Inc. Operates a national network of laboratories 2.6% 10. E.I. du Pont de Nemours & Co. Global chemical and life sciences company 2.5% Portfolio holdings and characteristics are subject to change. For more complete details about the fund's investment portfolio, see page 11. A quarterly Fact Sheet is available on dws-investments.com or upon request. Please see the Account Management Resources section on page 44 for contact information. Investment Portfolio as of May 31, 2014 (Unaudited) Shares Value ($) Common Stocks 99.3% Consumer Discretionary 11.8% Hotels, Restaurants & Leisure 2.5% McDonald's Corp. Leisure Products 4.9% Hasbro, Inc. (a) Mattel, Inc. Multiline Retail 2.4% Kohl's Corp. (a) Textiles, Apparel & Luxury Goods 2.0% Coach, Inc. Consumer Staples 17.7% Beverages 5.0% Coca-Cola Co. PepsiCo, Inc. Food & Staples Retailing 2.4% Wal-Mart Stores, Inc. (a) Household Products 2.4% Procter & Gamble Co. Tobacco 7.9% Altria Group, Inc. Philip Morris International, Inc. Reynolds American, Inc. Energy 12.4% Energy Equipment & Services 2.4% Transocean Ltd. (a) Oil, Gas & Consumable Fuels 10.0% Chevron Corp. ConocoPhillips (a) Marathon Oil Corp. Occidental Petroleum Corp. Health Care 17.6% Health Care Equipment & Supplies 2.5% Baxter International, Inc. Health Care Providers & Services 2.6% Quest Diagnostics, Inc. (a) Pharmaceuticals 12.5% AbbVie, Inc. Eli Lilly & Co. Johnson & Johnson Merck & Co., Inc. Pfizer, Inc. Industrials 14.7% Aerospace & Defense 2.5% Northrop Grumman Corp. Electrical Equipment 4.8% Eaton Corp. PLC Emerson Electric Co. Industrial Conglomerates 2.5% General Electric Co. Machinery 4.9% Caterpillar, Inc. Illinois Tool Works, Inc. Information Technology 20.0% Communications Equipment 2.6% Cisco Systems, Inc. IT Services 2.4% International Business Machines Corp. Semiconductors & Semiconductor Equipment 7.5% Intel Corp. KLA-Tencor Corp. (a) Xilinx, Inc. Software 4.8% CA, Inc. Microsoft Corp. Technology Hardware, Storage & Peripherals 2.7% Apple, Inc. Materials 2.5% Chemicals E.I. du Pont de Nemours & Co. Telecommunication Services 2.6% Diversified Telecommunication Services Verizon Communications, Inc. Total Common Stocks (Cost $1,173,437,965) Securities Lending Collateral 6.3% Daily Assets Fund Institutional, 0.08% (b) (c) (Cost $77,734,494) Cash Equivalents 0.6% Central Cash Management Fund, 0.05% (b) (Cost $8,096,332) % of Net Assets Value ($) Total Investment Portfolio (Cost $1,259,268,791)† Other Assets and Liabilities, Net ) ) Net Assets * Non-income producing security. † The cost for federal income tax purposes was $1,259,700,448. At May 31, 2014, net unrealized appreciation for all securities based on tax cost was $51,061,557. This consisted of aggregate gross unrealized appreciation for all securities in which there was an excess of value over tax cost of $68,070,476 and aggregate gross unrealized depreciation for all securities in which there was an excess of tax cost over value of $17,008,919. (a) All or a portion of these securities were on loan. In addition, "Other Assets and Liabilities, Net" may include pending sales that are also on loan. The value of securities loaned at May 31, 2014 amounted to $76,429,651, which is 6.2% of net assets. (b) Affiliated fund managed by Deutsche Investment Management Americas Inc. The rate shown is the annualized seven-day yield at period end. (c) Represents collateral held in connection with securities lending. Income earned by the Fund is net of borrower rebates. Fair Value Measurements Various inputs are used in determining the value of the Fund's investments. These inputs are summarized in three broad levels. Level 1 includes quoted prices in active markets for identical securities. Level 2 includes other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds and credit risk). Level 3 includes significant unobservable inputs (including the Fund's own assumptions in determining the fair value of investments). The level assigned to the securities valuations may not be an indication of the risk or liquidity associated with investing in those securities. The following is a summary of the inputs used as of May 31, 2014 in valuing the Fund's investments. For information on the Fund's policy regarding the valuation of investments, please refer to the Security Valuation section of Note A in the accompanying Notes to Financial Statements. Assets Level 1 Level 2 Level 3 Total Common Stocks (d) $ $
